                      IN THE UNITED STATES DISTRICT COURT                              FILED
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Norfolk Division                             SEP 2 4 2019

UNITED STATES OF AMERICA,                                                      CLERK, U.S. DISTRICT COURT
                                                                                      NORFOLK. VA

               V.                                        CRIMINAL ACTION NO.2:IScrlOO


KEDRIO LEKEIS SUMMERVILLE,

               Defendant.


                                            ORDER


       The instant action was initiated by Kedrio Lekeis Summerville ("Petitioner")for writ of

habeas corpus under 28 U.S.C. § 2255(EOF No. 42), which was dismissed by Final Order on

July 11, 2018. ECF No. 66. On September 21,2018,this Court received and filed Petitioner's

Notice of Appeal, which was signed and dated September 19, 2018 and certified service on the

same date. ECF No.68. The Notice of Appeal was due on September 9, 2018 and appeared

untimely. However,the Notice of Appeal was received within the 30 days by which the Court

may extend the time for noting an appeal under Federal Rule of Appellate Procedure 4(a)(5)(a).

       By unpublished Opinion, the United States Court of Appeals for the Fourth Circuit

("Fourth Circuit") remanded this case for the limited purpose of allowing this Court to make

factual findings to determine whether Petitioner demonstrated excusable neglect or good cause

warranting an extension of the time to file a Notice of Appeal. ECF No. 75. The matter was

referred to a United States Magistrate Judge, who directed Petitioner to supplement the record

with any evidence sufficient to demonstrate good cause for an extension oftime within which to

file his Notice of Appeal. ECF No. 77. The Magistrate Judge received exhibits and memoranda

from Petitioner(ECF No. 79), as well as a response by the Government(ECF No. 80).

Thereafter, the Magistrate Judge filed a Report and Recommendation("R&R")on July 30,2019.



                                                1
ECF No. 81. The Magistrate Judge recommended the Court adopt the R&R's findings offact,

grant Petitioner's extension oftime to appeal, and thereafter return the record as supplemented to

the Fourth Circuit for further consideration. Id. Each party was advised ofthe right to file written

objections to the findings and recommendations made by the Magistrate Judge. The Court

received no objections to the R&R and the time for filing objections has now expired.

Accordingly, the Court ADOPTS the findings and recommendations set forth in the Magistrate

Judge's R&R filed July 30, 2019 and makes the following findings of fact:

       Petitioner's evidence established that he had a disagreement with his attorney regarding

the merits of any appeal he might file and that there is some lack of clarity about when his

attorney officially ceased representing him. More importantly. Petitioner was in nearly constant

transition between incarceration facilities from the time this Court's denied his § 2255 Motion on

July 11, 2018 to the expiration for timely filing of his Notice of Appeal on September 9, 2018.

During this time. Petitioner was housed in Warsaw, Virginia; Oklahoma; and Atlanta, Georgia

before coming back to his permanent housing facility at FCI Butner in North Carolina. In fact.

Petitioner did not return to FCI Butner until September 11, 2018, at which time the facility was

experiencing a lockdown caused by a hurricane. Such an unusual series oftransfers, coupled

with Petitioner's prompt action once he arrived at FCI Butner even in the aftermath of a

hurricane-induced lockdown, constitutes good cause for permitting relief under Federal Rule of

Appellate Procedure 4(a)(5). See United States v. Allison, No l:04cr93-01, 2009 WL 5062369

(W.D. Va. Dec. 15,2009)(finding good cause when pro se petitioner was in transit or residing in

medical facilities during the filing period).

       It is therefore ORDERED that the record be supplemented with the factual findings set

forth above and returned to the United States Court of Appeals for the Fourth Circuit for further
consideration in connection with Petitioner's pending proceedings in that court. The Court

DIRECTS the Clerk to send a copy of this Order to the Parties.

       IT IS SO ORDERED.



Norfolk, Virginia
September^3,2019                                           'RaymondiiCksoJ'
                                                            United States District Juds
